USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 1 of 17




                          MURRAY DECLARATION                Page 180 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 2 of 17




                          MURRAY DECLARATION                Page 181 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 3 of 17




                          MURRAY DECLARATION                Page 182 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 4 of 17




                          MURRAY DECLARATION                Page 183 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 5 of 17




                          MURRAY DECLARATION                Page 184 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 6 of 17




                          MURRAY DECLARATION                Page 185 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 7 of 17




                          MURRAY DECLARATION                Page 186 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 8 of 17




                          MURRAY DECLARATION                Page 187 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 9 of 17




                          MURRAY DECLARATION                Page 188 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 10 of 17




                          MURRAY DECLARATION                 Page 189 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 11 of 17




                          MURRAY DECLARATION                 Page 190 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 12 of 17




                          MURRAY DECLARATION                 Page 191 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 13 of 17




                          MURRAY DECLARATION                 Page 192 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 14 of 17




                          MURRAY DECLARATION                 Page 193 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 15 of 17




                          MURRAY DECLARATION                 Page 194 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 16 of 17




                          MURRAY DECLARATION                 Page 195 of 196
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 24-7 filed 12/30/19 page 17 of 17




                          MURRAY DECLARATION                 Page 196 of 196
